 In the Matter Of MARVEL-SCIIEBLER DIVISION BORG-WARNER CORPO-RATIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO)Case No. 7-R-1645.-Decided April 09,1944Mr. Stanley H. Fulton,of Detroit, Mich., andMr. E. T. Andri',of Flint, Mich., for the Company.Maurice SugarandJack N. Tucker, by Mr. Jack N. Tucker,ofDetroit, Mich., for the CIO.Joseph A. PadwayandI.B.' Padway,byMr. I. B. Padway,ofWashington, D. C., andMr. Howard Thompson,of Detroit, Mich.,for the AFL.Mr. Robert E. Tilhnan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile,Aircraft and Agricultural Implement Workers of America(UAW-CIO), herein called the CIO, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Marvel-Schebler Division, Borg-Warner Corporation, Flint, Mich-igan, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before RobertJ.Wiener, Trial'Examiner.Said hearing was, held at Flint, Michi-gan, on February 2, 1944. The Company, the CIO, and InternationalUnion, United Automobile Workers of America, A. F. L., hereincalled the AFL, appeared, participated, and were afforded full oppor-tunity to'be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.56 N. L. R. B., No. 20.105 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBorg-Warner Corporation,an Illinois corporation,operates itsMarvel-Schebler Division in ,Flint, Michigan, where it is engaged ata single plant in the production, assembly, sale, and distribution. ofgasoline carburetors and other war products. The principal raw mate-rials used by the Company in the' manufacture of its products consistof semifabricated parts of cast iron and aluminum,and screw ma-chine parts.During the first,9 months of 1943 the value of the raw ma-terials used at the Flint plant was in excess of $100,000, of which ap-proximately 25 percent was shipped to the plant from points outsidethe State of Michigan.During the year 1943 the value of the plant'sfinished products was also in excess of $100,000, of which approxi-mately 80 percent was shipped from the plant to points outside theState ofMichigan.II.THE ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America is a labor organization ailili-.ated with the Congress, of Industrial Organizations. It admits tomembership employees of the Company.International Union, United Automobile Workers of America is alabor organization affiliated with the American Federation of Labor.It admits to membership employees of the Company.III. THE ALLEGED QUESTION CONCERNING REPRESENTATIONEffective as of April 5, 1937, the Company and the AFL entered intoa collective bargaining agreement which provided,inter alia,that in.the event neither party gave notice to the other in writing of a de-sire to terminate or amend the contract,itwould be automatically re-newed from year to year. Successive contracts were entered into onOctober 24, 1938, on November 1, 1939, and on January 6, 1941. Eachof the contracts contained an automatic renewal clause.On May 31,1942, the 1941 contract was automatically renewed in the absence ofany notice by either party of a desire to terminate.Thereafter, upon-the solicitationof the AFL,negotiations were initiated for a'substan-tial alteration of the contract.After an ensuing disagreement hadbeen carried to the National War Labor Board, herein called theW. L. B., the Company and the AFL on October 2, 1942, entered intoa supplementary Memorandum of Agreement which made certain MARVEL-SCHEBLERDIVISION107changes, in the 1941 contract, as renewed, including the- duration ofagreementclause.This latter clause provided that the term of thecontract would extend until October 5, 1943, and be subject to auto-matic renewal unless either party gave written notice of a desireto terminate at least thirty (30) days prior to the anniversary date.of the contract, and contained the additional provisions`-that "eitherparty may request amendment of the agreement by giving thirty (30)days notice prior to the anniversary date, said request for amendmentnot to have the effect of terminating the agreement," and that "thewage question may be reopened by either party after six (6) monthsfrom October 5, 1942..."In the summer of 1943, the AFL reopened the wage question andpresented certain grievances to the Company.Once again, a dis-agreement ensued between the parties to the contract. In the mean=while, the last day 'under the contract for giving notice of a desireto terminate, September 5, 1943, passed without such notice havingbeen given.On September 9; 1943, the AFL nailed a letter to the-Company expressing a desire "to negotiate certain modifications andamendments" of the contract.The Company took the position thatthis notice was not timely, as the contract has been automatically re-newed on September 5, 1943. The dispute between the Company andthe AFL was submitted to the W. L. B. on September 24, 1043. TheW. L. B. panel then held a hearing on November 4 and on November18, 1943.Between these dates, on November 12, the CIO first gavenotice to the Company of its representation claim.The Companydid not reply to this notice.The CIO then filed its petition with theBoard on November 20, 1943. Oil- December 6, 1943, the W. L. B. panelissued its report concerning the dispute between the Company and theAFL.The Company and .AFL now contend that the 1941 contract, asmodified by the 1942 Memorandum of Agreement, was autoniaticallyrenewed on September 5, 1943, prior to any notice of the claims ofthe CIO. Consequently they argue that the renewed contract is a barto 'a present determination of representatives under the well-settleddoctrine of theMill Bdecision'-However, the CIO, in effect, attemptsto distinguish that case from the instant proceeding on the basis ofthe' somewhat different factual situations involved.Thus,, the CIOpoints to the AFL's efforts to negotiate modifications and amendmentsof the contract subsequent to its renewal date, and to the ultimate re-course to the W. L. B. This course of action, it is urged in substance,amounted to negotiations for a new contract during which no agree-ment was in force, and consequently, the CIO's claim to representation,'SeeMatter of Mill B, Inc.,division of Irwin & Lyons,partners,doing business under theassumedname of Irwin & Lyons,40 N. L. R. B 346. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDohaving been communicated to the Company in the midst of these ne-gotiations, was timely.I'It is apparent that this case raises some novel questions.We be-lieve, however, that answers can be found in a reexamination of theunderlying principles of theMill Bdoctrine.In that case we pointed.out that in-representation proceedings labor organizations are merelythe agents of the employees in bargaining units.Once the authorityof these agents to act for the employees has been properly establishedunder Section 9 (a) of the Act, a contract negotiated by one of themin a representative capacity has, with respect to all its terms and con-ditions, the same binding effect upon an employer and the employeesas any contract between private parties, provided its terms and con-ditions conform 'so generally with collective bargaining customs inthe industry that its execution cannot be said to be outside the scopeof the agency.Provisions in collective bargaining agreements forautomatic, renewal in the absence of 30 or 60 days' notice to terminategiven prior to the anniversary date are conventional clauses that fallunder this category, and should employees fail to give notice of a de-sire to change bargaining agents before such clauses take effect, they,as well as their employer, are bound by the automatic renewal of thecontract.In the present proceeding, the employees might have given noticeof a desire to change representatives prior to September 5, 1943, theautomatic renewal date of the contract. They failed to do so. There-fore, taking the contract at its face value, it would appear that on Sep-tember 5, 1943, it was renewed, and that the Company and the em-ployees were bound by its terms and conditions until October 5, 1944.In this posture, the instant case would come squarely within theMill Bdoctrine, and we would have no course other than to dismiss thepetition.The real contention of the CIO appears to be, however, that the lan-guage in the contract should not be taken at face value. Its argumentis that the parties themselves 'did not regard the automatic renewalprovision as being binding, since within 4 days after the renewal datethe AFL took steps(to modify the contract. It is to be noted, how-ever, that the legal effect of a, contract is not impaired by the desireof one party to repudiate or modify it. Thus, in this instance, theCompany stood upon its legal rights and refused the AFL's request tomake modifications and amendments. Since the Company had a legalright to refuse to modify or amend the contract,'and did so refuse,we cannot say that the mere unilateral attempt of the AFL to alteran existing legal obligation gave the Company's employees an ave-nue of escape from the renewed contract.'. MARVEL-SCHEBLERDIVISION1109'This record does not indicate that the situation has been altered bythe submission of the dispute to the W.L. B., since under the decisionsof that agency a contract, which has become legally binding, is givenfull force and effect 2One feature of the contract between the Company and the AFLwhich has caused us some concern is the clause providing that eitherparty may request amendments upon 30 days' notice prior to the agree-ment's anniversary date and that such requests are not to/have theeffect of terminating it.At first glance, it might seem that such aprovision is contrary to public policy in that, literally construed, itwould mean that the labor organization signing the contract mightremain the bargaining representative in perpetuity.Upon reflection,however, we do not believe that this clause could have this effect, forit cannot alter the well established doctrine that the employees by fil-ing notice in timely fashion can change their bargaining representa-tive before the automatic renewal provision becomes effective.In accordance with the above findings, we find that theHill Bdoc-trine is applicable herein and that, therefore, the contract, as renewedon September 5,_1943, constitutes a bar to a"present investigation andcertification of representatives.We find that no question affecting commerce has arisen concerning.the representation of employees of the Company, within the meaningof Section 9 (c) of the National Labor Relations Act.We shall,therefore, dismiss the petition, but without prejudice to the CIO'siright to file a new petition at a reasonable time prior to September 5,1944, the next automatic renewal date of the contract.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Marvel-Schebler Di-vision,Borg-Warner Corporation, Flint, Michigan, filed by Inter-national Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America (UAW-CIO) be, and it hereby is, dismissedwithout prejudice to the latter's right to file a new petition at a reason-able time before September 5, 1944.2In re ConsolidatedShipbuilding Corporation (Morris Heights, N. Y.)14 W. L. R ix.'(March 8, 1944) Case No. 111-3462-D.